Case: 14-20234      Document: 00512946027         Page: 1    Date Filed: 02/24/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-20234                        February 24, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LEONEL GARCIA-GARCIA, JR., also known as Leonel Garcia, also known as
Jose Garza, also known as Hilderberto Zaldivar, also known as Leonel Garcia
Garcia, also known as Leonel J. Garcia, also known as J. Garcia Leonel-Garcia,
also known as Leonel G. Garcia, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-638-1


Before DAVIS, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Leonel Garcia-Garcia, Jr.,
raises arguments that are foreclosed by United States v. Rodriguez-Salazar,
768 F.3d 437, 437-38 (5th Cir. 2014). In Rodriguez-Salazar, we rejected the
argument that the Texas offense of theft is broader than the generic,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20234   Document: 00512946027     Page: 2   Date Filed: 02/24/2015


                                No. 14-20234

contemporary definition of theft for purposes of U.S.S.G. § 2L1.2(b)(1)(C) and
8 U.S.C. § 1101(a)(43)(G) because the Texas offense, which includes theft by
deception, can be committed by taking property with the owner’s consent. Id.
Accordingly, the unopposed motion for summary affirmance is GRANTED, the
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                      2